COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:              01-14-00493-CR
Trial Court Cause
Number:                    1396147
Style:                     Luis Ruiz Sierra v The State of Texas
Date motion filed*:        November 7, 2014 and November 10, 2014
                           Motion for Access to Appellate Record; Motion to Extend Time for Filing Pro Se
Type of motion:            Response to Anders Brief
Party filing motion:       Appellant
Document to be filed:      Appellant’s Pro Se Response to Anders Brief

If motion to extend time:
         Original due date:                            November 17, 2014
         Number of previous extensions granted:        0
         Date Requested:                               January 9, 2015 (60 days from date of extension motion)

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:
         Appellant’s request for a copy of the record is denied. The motion to withdraw filed by appellant’s counsel
         certifies that a copy of the record was mailed to appellant on October 16, 2014. Furthermore, on January 5,
         2015, appellant’s counsel (1) provided the Court with a copy of the certified mail receipt indicating that the
         record was delivered to appellant and (2) notified the Court that he mailed another copy of the record to
         appellant on the same day.
         Appellant’s request for a 60-day extension of time to file his pro se response is dismissed as moot because
         appellant has failed to file a response within the time requested in his extension motion.
Judge's signature: /s/ Michael Massengale
                        Acting individually

Date: March 19, 2015